Citation Nr: 1029212	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected degenerative joint disease of the right 
knee.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected medial/lateral instability of the right 
knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right foot scars.  

4.  Entitlement to a compensable evaluation for service-connected 
right hallux valgus with degenerative changes. 

5.  Entitlement to an evaluation in excess of 30 percent for 
service-connected metatarsalgia, nonfunctional hammertoes of the 
right foot, status post operative repair with osteomyelitis prior 
to December 12, 2006, from April 1, 2007 to January 7, 2008, and 
from March 1, 2008.  

6.  Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus.  

7.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left foot scars.  

8.  Entitlement to a compensable evaluation for service-connected 
left hallux valgus with degenerative changes. 

9.  Entitlement to an evaluation in excess of 30 percent for 
service-connected metatarsalgia, nonfunctional hammertoes of the 
left.  

10.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral tinnitus.  

11.  Entitlement to an initial compensable evaluation for a 
service-connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Marine Corps, 
with active service from February 1962 to May 1965.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (the RO).  

In his May 2009 substantive appeal [VA Form 9], the Veteran 
indicated his desire to present evidence and testimony at a 
hearing before a Member of the Board.  In March 2010 
correspondence, the Veteran's representative stated that the 
Veteran did not desire to have such a hearing.  The Veteran has 
not since requested another hearing.  The hearing request is 
therefore deemed to have been withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).  

The issue of entitlement to an initial compensable evaluation for 
a service-connected bilateral hearing loss disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is receiving a combined 70 percent rating 
(rounded up from 65 percent) for service-connected disabilities 
of the lower right extremity which is the more than the maximum 
rating permitted for his right leg disabilities from the middle 
or lower thigh absent right knee replacement.  This combined 
disability rating is without consideration of bilateral factors 
or the Veteran's service-connected bilateral pes planus.  

2.  The Veteran is receiving a combined 40 percent rating 
(rounded up from 37 percent) for his left foot disabilities which 
is the maximum rating permitted for his left foot disabilities 
below the knee.  This combined disability rating is without 
consideration of bilateral factors or the Veteran's service-
connected bilateral pes planus.  

3.  The Veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.

4.  The Veteran is currently in receipt of a total disability 
rating due to individual unemployability resulting from service 
connected disability.

5.  The competent evidence of record does not show that the 
Veteran's service-connected disabilities are so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The Veteran is receiving the maximum combined evaluation for 
his service-connected disabilities of the lower right extremity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010 - 
5261, 5162, 5163, 5164, 5257, 5199 - 5170, 5276, 5280 and 7804 
(2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The Veteran is receiving the maximum combined evaluation for 
his service-connected left foot disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5165, 5167, 5199 - 
5170, 5276, 5280 and 7804 (2009); Sabonis, supra.

3.  The Veteran is receiving the maximum schedular rating for his 
service-connected bilateral tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2009); Sabonis, supra.  

4.  The criteria for referral of the Veteran's service-connected 
disabilities for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has considered the obligations imposed by the VCAA in 
regard to the Veteran's claims.  With respect to the Veteran's 
claims, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Regardless, as explained below, the pertinent facts in 
this case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Accordingly, no further 
development of the record is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-04.  


Disability Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.


Amputation Rule

Pursuant to VA regulations, the combined rating for disabilities 
of an extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed (known as 
the "Amputation Rule").  38 C.F.R. § 4.68 (2009).  


Right Lower Extremity Disabilities (Issues 1 - 5)

As an initial matter, the Board observes that the Veteran is in 
receipt of service connection for a number of disabilities of the 
right lower extremity, all of which are currently on appeal.  
Specifically, he is in receipt of service connection for (1) 
degenerative joint disease of the right knee, rated as 30 percent 
disabling, (2) medial/lateral instability of the right knee, 
rated as 20 percent disabling, (3) right foot scars, rated as 10 
percent disabling, (4) right hallux valgus with degenerative 
changes, rated as noncompensably (zero percent) disabling, and 
(5) metatarsalgia, nonfunctional hammertoes of the right foot, 
status post operative repair with osteomyelitis, rated as 30 
percent disabling.  

Amputation at the middle or lower thirds of the thigh; amputation 
of the leg with defective stump, thigh amputation recommended; 
and amputation not improvable by prosthesis controlled by natural 
knee action all warrant a 60 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5162 to 5164 (2009).  The next higher 
rating, 80 percent, requires amputation of the upper third of the 
thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  The Veteran's 
service connected right lower extremity disabilities effect his 
right knee, right foot, and right toes.  His has not established 
service connection for any disability affecting the upper third 
of his right thigh.  Accordingly, a disability evaluation 
analogous to amputation at the upper third of the right thigh and 
consideration of Diagnostic Code 5161 are not warranted.

In the present case, the combined rating for all of the Veteran's 
service-connected disabilities of the right lower extremity is 65 
percent:

      DJD of Right 
Knee.......................................(30 percent) 
      Hammertoes of the Right Foot...................+(30 
percent)
      Combined 
Rating.......................................=(51 percent)
      
      Combined Rating (DJD and Hammertoes)..(51percent)
      Right Knee 
Instability.................................+(20 percent)
      Combined 
Rating........................................=(61 percent)
      
      Combined Rating
      (DJD, Hammertoes, and Instability)..............(61 
percent)
      Right Foot 
Scars...........................................+(10 
percent)
      Right Foot Hallux Valgus............................+( 
0 percent)
      Combined 
Rating.........................................=(65 
percent)
      
The combined rating found by application of the Combined Ratings 
Table of 65 percent is rounded up to 70 percent.  See 38 C.F.R. 
§§ 4.25 and 4.26 and the Combined Ratings Table found therein.  
The Board notes that the combined service connected disability 
rating for the right lower extremity has reached (and exceeded) 
60 percent, thereby violating the Amputation Rule.  See 38 C.F.R. 
§ 4.68 (2009).  

The Board notes that this combined disability is exceeded without 
consideration of the Veteran's 30 percent disability rating for 
service-connected bilateral pes planus.  

Accordingly, if an increased evaluation were granted for any of 
the Veteran's service-connected disabilities of the right lower 
extremity, the combined service connected disability rating would 
exceed the 60 percent permitted per the amputation rule.  A 
schedular rating in excess of 60 percent is therefore prohibited 
by law.  Sabonis.

The Board observes that a 100 percent disability rating is 
warranted for a period of 1 year following the implantation of a 
prosthetic knee under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  
However, the record does not reflect, nor has the Veteran 
contented that he has undergone a total knee replacement during 
the period of this appeal.  Accordingly, a higher rating under 
Diagnostic Code 5055 is not warranted.

In sum, increased evaluations for the service-connected 
disabilities of the right lower extremity are prohibited by 
regulation under 38 C.F.R. § 4.68 and as such, the Veteran's 
claims must be denied as a matter of law.  See Sabonis, supra.  
That is, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  See 38 C.F.R. § 4.68, 
Amputation Rule.  An above the knee amputation, not to include a 
thigh amputation, is rated 60 percent disabling.  See 38 C.F.R. § 
4.71a, DCs 5162, 5163.  Accordingly, the Veteran may not receive 
a combined rating greater than 60 percent for his right lower 
extremity disabilities and, therefore, his appeal of the denial 
of increased ratings for his right lower extremities is denied as 
a matter of law.

In reaching this conclusion, the Board does not doubt that the 
Veteran has many problems due to his service-connected 
disabilities of the right lower extremity, as substantiated in 
the record; however, the rating schedule has placed a limitation 
on the maximum available rating for such.  
 

Left Foot Disabilities (Issues 6 - 9)

As an initial matter, the Board observes that the Veteran is in 
receipt of service connection for a number of disabilities of the 
left foot, all of which are currently on appeal.  Specifically, 
he is in receipt of service connection for (1) left foot scars, 
rated as 10 percent disabling, (2) left hallux valgus with 
degenerative changes, rated as noncompensably disabling, and (3) 
metatarsalgia, nonfunctional hammertoes of the left foot, rated 
as 30 percent disabling.  

Pursuant to VA regulations, the combined rating for disabilities 
of an extremity shall not exceed the rating for the amputation at 
that elective level, were amputation to be performed (known as 
the "Amputation Rule").  38 C.F.R. § 4.68 (2009).  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5165, a below-the-knee amputation 
permitting the use of a prosthesis warrants, at most, a 40 
percent rating.  Also, 38 C.F.R. § 4.71a, Diagnostic Code 5167, 
loss of use of the foot, warrants, at most, a 40 percent rating.  
Only if the Veteran's disabilities are consistent with an 
amputation of the leg that is not improvable by prosthesis 
controlled by natural knee action would a higher, 60 percent, 
rating be permitted.  The Veteran's service connected left lower 
extremity disabilities effect his left foot, and left toes.  He 
has not established service connection for any disability 
affecting his knee or thigh.  Accordingly, a disability 
evaluation analogous to amputation at a level not improvable by a 
prosthesis controlled by natural knee action is not for 
consideration.    

In the present case, the combined rating for all of the Veteran's 
service-connected disabilities of the left foot is 37 percent:



      Hammertoes of the Left Foot...................+(30 
percent)
      Left Foot 
Scars...........................................+(10 
percent)
      Left Foot Hallux Valgus............................+( 
0 percent)
      Combined 
Rating.......................................=(37 percent)

The combined rating found by application of the Combined Ratings 
Table of 37 percent is rounded up to 40 percent.  See 38 C.F.R. 
§§ 4.25 and 4.26 and the Combined Ratings Table found therein.  
The Board notes that the combined service connected disability 
rating for the right lower extremity has reached 40 percent which 
is consistent with a below the knee amputation, thereby violating 
the Amputation Rule.  See 38 C.F.R. § 4.68 (2009

The Board notes that this combined disability does not consider 
the Veteran's 30 percent disability rating for service-connected 
bilateral pes planus.  

Accordingly, if an increased evaluation were granted for any of 
the Veteran's service-connected disabilities of the left foot, 
this rating would exceed the 40 percent permitted per the 
Amputation Rule.  

In sum, increased evaluations for the service-connected 
disabilities of the left foot are prohibited by regulation under 
38 C.F.R. § 4.68 and as such, the Veteran's claims for higher 
rating for his left lower extremity disabilities must be denied 
as a matter of law.  See Sabonis, supra.

The Board does not doubt that the Veteran has many problems due 
to his service-connected disabilities of the left foot, as 
substantiated in the record; however, the rating schedule has 
placed a limitation on the maximum available rating for such.  


10.  Bilateral Tinnitus

The Veteran claims that his tinnitus is more than 10 percent 
disabling.  The RO continued the assigned 10 percent rating for 
the disability because under Diagnostic Code 6260 a 10 percent 
rating is the maximum allowable, and there is no provision for 
assignment of a 10 percent evaluation for each ear.  The Veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA appealed 
this decision to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25 and Diagnostic Code 6260, which limit a Veteran to 
a single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  As there is no schedular basis upon 
which to award more than a single, 10 percent rating for 
tinnitus, the Veteran's appeal must be denied.  See Sabonis, 
supra.  


Extraschedular Considerations

The Board has also considered extraschedular evaluations 
concerning the Veteran's service-connected disabilities presently 
on appeal.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
The determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disabilities.  The Board disagrees.  
As fully detailed above, higher disability ratings, while 
available, not permitted in this instance.  The Veteran does not 
meet the schedular criteria for a higher disability rating.  It 
does not appear that the Veteran has "exceptional or unusual" 
disabilities; he merely disagrees with the assigned evaluation 
for his levels of impairment.  In other words, he does not have 
any symptoms from his service-connected disabilities that are 
unusual or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for the Veteran's 
service-connected disabilities are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

In reaching this conclusion, the Board acknowledges the severity 
of the Veteran's of the Veteran's service connected disabilities 
and the obvious occupational and functional impairment that they 
cause him on a daily basis.  The level of functional impairment 
is adequately reflected in the disability evaluations assigned 
including his combined service connected disability rating of 100 
percent and his award of a total disability rating due to 
individual unemployability resulting from service-connected 
disabilities.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
service-connected degenerative joint disease of the right knee is 
denied.

Entitlement to an initial evaluation in excess of 20 percent for 
service-connected medial/lateral instability of the right knee is 
denied.

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected right foot scars is denied.  

Entitlement to a compensable evaluation for service-connected 
right hallux valgus with degenerative changes is denied. 

Entitlement to an evaluation in excess of 30 percent for service-
connected metatarsalgia, nonfunctional hammertoes of the right 
foot, status post operative repair with osteomyelitis prior to 
December 12, 2006, from April 1, 2007 to January 7, 2008, and 
from March 1, 2008, is denied.  

Entitlement to an evaluation in excess of 30 percent for service-
connected bilateral pes planus is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected left foot scars is denied.  

Entitlement to a compensable evaluation for service-connected 
left hallux valgus with degenerative changes is denied. 

Entitlement to an evaluation in excess of 30 percent for service-
connected metatarsalgia, nonfunctional hammertoes of the left 
foot is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected bilateral tinnitus is denied.  


REMAND

Unfortunately, the Veteran's claim for entitlement to service 
connection for bilateral hearing loss must be remanded for 
further development.  Although the Board regrets the additional 
delay, it is necessary to ensure due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.


11.  Hearing Loss Disability

The Veteran is seeking an initial compensable evaluation for his 
service-connected bilateral hearing loss.  Based upon its review 
of the Veteran's claims folder, the Board finds there is a 
further duty to notify and assist him with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Specifically, the claim should be remanded in order to provide 
the Veteran a new VA examination which addresses the functional 
effects caused by the Veteran's bilateral hearing loss. 

The competent medical evidence of record is limited to an October 
2007 VA audiological examination conducted in connection with the 
Veteran's original claim of service connection for a bilateral 
hearing loss disability.  However, the Board finds that this 
examination is not adequate upon which to base an appellate 
decision.  Specifically, the October 2007 VA audiological 
examination failed to include an assessment of the functional 
effects caused by the Veteran's bilateral hearing loss.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (finding 
that relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report).  

In this regard, the Court's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. § 
3.321(b) in considering whether referral for an extra-schedular 
rating is warranted.  Specifically, CAVC noted that: 

...unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively 
on objective test results to determine 
whether a referral for an extra[-]schedular 
rating is warranted.  [VA's] policy 
[requiring VA audiologists to describe the 
effect of a hearing disability on a 
Veteran's occupational functioning and 
daily activities] facilitates such 
determinations by requiring VA audiologists 
to provide information in anticipation of 
its possible application.   

Martinak, 21 Vet. App. at 455.  

The "fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical examination 
. . . so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based on the above, a new VA examination must be 
provided to the Veteran which addresses the functional effects 
caused by his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must arrange for a VA audiological 
examination of the Veteran to determine the 
extent and severity of his service-connected 
bilateral hearing loss disability.  All 
indicated studies should be performed, to 
include audiometry and speech discrimination 
testing.  The examiner must fully describe 
the functional effects caused by the 
Veteran's hearing disability.  The claims 
file must be made available to the examiner 
and reviewed in conjunction with the 
examination.  

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for a scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


